Citation Nr: 1502087	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital heart disease, bicuspid aortic valve without evidence of physiological or functional decompensation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1973 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and April 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the claim to reopen entitlement to service connection for congenital heart disease and the claim to service connection for PTSD, respectively.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.

The Veteran testified via video conference from the RO in Newark before the undersigned Veterans Law Judge in July 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters must be remanded for additional procedural and evidentiary development.  

The Veteran's paperless claims file does not contain evidence showing that a notification letter, which concerns the matters on appeal, was sent to the Veteran.  The contents of this letter must describe what information and evidence must be submitted to substantiate the claims, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also not advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to reopen and the service connection claim to the RO.  This type of letter must be provided to the Veteran in order for VA to satisfy its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Furthermore, a May 1977 disallowance of disability or death claim note (VA Form 21-523) and the October 2012 Statement of the Case (SOC) reference a rating decision dated April 28, 1977 which denied the Veteran's congenital heart disease claim.  However, the record does not contain this document.  Therefore, the RO should undertake to find this record and associate it with the Veteran's paperless claims file as it is necessary to determine the finality of any previous VA decision and to adjudicate the Veteran's current claim to reopen entitlement to service connection for this disorder. 

Lastly, the RO should find and associate additional private and VA medical records with the Veteran's claim file.  Specifically, the RO considered private and VA medical evidence that is listed in the October 2012 SOC; however, this evidence is not of record.  Furthermore, during the July 2014 hearing, the Veteran alleged that he had a current diagnosis of PTSD and that he had sought psychiatric treatment with VA in the past for this disorder; however, these records do not appear to have been associated with the Veteran's claims file.  VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Moreover, during the July 2014 hearing, the Veteran contended that he would provide the Board with additional medical evidence concerning his congenital heart disease claim; however, this evidence has not been associated with the claims file.  Additionally, the Veteran contended that his congenital heart disease is exacerbated by his PTSD, thus, the Board needs records of his PTSD treatment to decide both claims on appeal.  Thus, further development of the PTSD claim, including a definitive diagnosis of PTSD and any statements or evidence related to the Veteran's stressors, and the congenital heart disease claim is required. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran concerning the requirements for a claim to reopen congenital heart disease claim and service connection for PTSD and ask him to identify any in-service stressors related to his PTSD.  The contents of the notification should comply with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Take appropriate steps to acquire and associate his responses with the claims file. 

2.  Associate with the claims file all RO adjudicative records pertinent to the matters on appeal, including any previous rating decisions for the congenital heart disease claim.  Furthermore, associate with the claims file all medical treatment pertaining to any acquired psychiatric disorders, particularly any outstanding records from VA and private facilities pertaining to PTSD.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014) and 38 C.F.R. § 3.159(c) (2014).

3.  Following the above developments, if the evidence warrants it, request and schedule the Veteran for a VA mental health examination with an appropriate examiner.  After reviewing the entire claims file, the examiner should state whether any psychiatric condition diagnosed was at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or began during the Veteran's service.  

The examiner should specifically offer an opinion as to whether the Veteran's current symptoms are related to the claimed stressor.

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment, or the length in time between separation from service and the Veteran's claim for compensation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

4.  Following the above developments, if the evidence warrants it, request and schedule the Veteran for a VA examination with an appropriate examiner to determine whether any diagnosed heart condition is aggravated by his PTSD or any other claimed medical disorder.  After reviewing the entire claims file, the examiner should state whether any diagnosed heart condition was at least as likely as not (i.e., a 50 percent degree of probability or greater) aggravated by any medical disorder claimed by the Veteran.  

5.  After completing all indicated developments, readjudicate the claim to service connection for PTSD and the claim to reopen entitlement to service connection for congenital heart disease, bicuspid aortic valve without evidence of physiological or functional decompensation in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



